*1338Appeal from an order of the Family Court, Allegany County (Thomas P. Brown, J.), entered May 15, 2014 in a proceeding pursuant to Family Court Act article 6. The order granted sole custody of the parties’ children to Robert J. Herrod with visitation to Gretchen R. Burns.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Burns v Herrod ([appeal No. 1] 132 AD3d 1336 [2015]).
Present — Scudder, P.J., Smith, Centra, Peradotto and Carni, JJ.